Citation Nr: 0612653	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  04-19 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for uveitis, to include 
as due to tetrachloride exposure and asbestos exposure.

2.  Entitlement to service connection for neurosarcoidosis 
with myelopathy and optic nerve involvement, to include as 
due to tetrachloride exposure and asbestos exposure.

3.  Entitlement to service connection for anemia, to include 
as due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1962 to June 
1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

A hearing was held on February 2, 2005, in St. Paul, 
Minnesota, before Kathleen K. Gallagher, a Veterans Law 
Judge,, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

Reasons for Remand: To provide the veteran with a proper VCAA 
notification letter; to obtain additional treatment records, 
employment records, and Social Security Administration 
records; to verify in-service exposure to asbestos; and, if 
necessary, to afford the veteran a VA examination.

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
and requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005). Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA would seek to provide and 
which evidence the claimant is to provide, is remandable 
error.  In this case, it does not appear that the veteran has 
been adequately notified of the VCAA in connection with his 
claim for service connection for anemia.  In this regard, the 
record contains VCAA letters dated in March 2003 and April 
2003, which were sent in connection with the veteran's claim 
for service connection for anemia.  However, those letters 
did not notify the veteran as to what evidence is necessary 
to substantiate his claim for service connection for anemia.  
The Court has indicated that such specific notice is required 
to comply with the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or an effective date for the disabilities on appeal.  
As those questions are involved in the present appeal, this 
case must be remanded for proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the type of evidence that is needed to 
establish a disability rating and an effective date.  

In addition, it appears that there may additional treatment 
records not associated with the claims file.  In this regard, 
the Board notes that the veteran submitted a VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA), in May 2003 in which he 
indicated that he had received treatment at the Courage 
Center and at Abbott Hospital.  He also testified at his 
February 2005 hearing that he had been treated by Dr. 
Troutman, Dr. Atkinson, Dr. Excela, and Dr. Levage.  However, 
the claims file does not contain any treatment records from 
these medical centers and health care providers, and there is 
no indication that an attempt was made to obtain such 
records.  In addition, the veteran submitted a statement in 
May 2003 in which he indicated that he had sought treatment 
at the VA Medical Center in St. Cloud, Minnesota.  However, 
the evidence of record does not include any VA medical 
records.  Such records may prove to be relevant and 
probative. Therefore, the RO should attempt to obtain and 
associate with the claims file any and all treatment records 
pertaining to the veteran's uveitis, neurosarcoidosis, and 
anemia.

Further, the Board observes that the veteran is in receipt of 
monthly benefits from the Social Security Administration 
(SSA).  In this regard, the claims file contains a notice of 
the award indicating that the veteran was found to be 
disabled as of June 1, 1997.  However, the records upon which 
this decision was based are not associated with the claims 
file, and it is unclear as to whether any of the records 
pertain to the veteran's uveitis, neurosarcoidosis, or 
anemia.  Therefore, the RO should obtain and associate such 
records with the veteran's claims folder.

Additionally, the Board notes that the veteran testified at 
his February 2005 hearing that he was provided two physical 
examinations by his civilian employer following his 
separation from service.  He noted that the second 
examination involved additional blood work, but he was 
unaware as to the reason for it.  Such records may prove to 
be relevant and probative. Therefore, the RO should attempt 
to obtain and associate with the claims file the veteran's 
employment records, including physical examination reports.

Further, the veteran has claimed that he was exposed to 
asbestos while serving in the United States Navy and that his 
current uveitis, neurosarcoidosis, and anemia are related to 
such exposure.  In particular, the veteran testified at the 
February 2005 hearing that he served onboard the USS Belle 
Grove as an electrician and that he was exposed to asbestos 
in this capacity approximately from December 1962 to July 
1966.  In particular, he noted that he worked with the 
ventilation systems without any protective equipment.  The 
veteran's service records do show that he served as an 
electrician aboard the USS Belle Grove.  

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  As to claims of service 
connection for asbestosis or other asbestos-related diseases, 
VA has issued a circular on asbestos-related diseases. This 
circular, DVB Circular 21- 88-8, Asbestos-Related Diseases 
(May 11, 1988) (DVB Circular), provides guidelines for 
considering compensation claims based on exposure to 
asbestos.  The information and instructions from the DVB 
Circular were included in a VA Adjudication Procedure Manual, 
M21-1 (M21- 1), Part VI, para. 7.68 (Sept. 21, 1992). 
Subsequently, the M2-1 provisions regarding asbestos exposure 
were amended. The new M21-1 guidelines were set forth at M21-
1, Part VI, para. 7.21 (Oct. 3, 1997). VA Manual 21-1, Part 
VI, para. 7.21(b) which pertains to occupational exposure, 
acknowledges that high exposure to asbestos and a high 
prevalence of disease have been noted in insulation and 
shipyard workers. The guidelines provide that the latency 
period for asbestos-related diseases varies from 10-45 years 
or more between first exposure and development of disease. 
M21-1, part VI, para. 7.21(b)(1) and (2).  It is noted that 
an asbestos-related disease can develop from brief exposure 
to asbestos or as a bystander.  The guidelines identify the 
nature of some asbestos-related diseases.  The most common 
disease is interstitial pulmonary fibrosis (asbestosis).  
Asbestos fibers may also produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, lung cancer, and cancers of the gastrointestinal 
tract. See M21-1, part VI, para. 7.21(a)(1).  The guidelines 
provide further that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal disease; that VA is to develop any evidence of 
asbestos exposure before, during and after service; and that 
a determination must be made as to whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency period and exposure 
information.  M21-1, part VI, para. 7.21(d)(1); see also 
Ashford v. Brown, 10 Vet. App. 120 (1997); McGinty v. Brown, 
4 Vet. App. 428 (1993).

When considering VA compensation claims, VA has the 
responsibility for ascertaining whether or not military 
records demonstrate evidence of asbestos exposure in service 
and to assure that development is accomplished to ascertain 
whether or not there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure.  A 
determination must then be made as to the relationship 
between asbestos exposure and the claimed disease, keeping in 
mind the latency and exposure information noted above.  As 
always, the reasonable doubt doctrine is for consideration in 
such claims.  Since the veteran served in the Navy, the RO 
should contact the Naval Sea Systems Command (SEA 00D) with 
regard to verifying asbestos exposure in service.

Lastly, the Board notes that the veteran has not been 
afforded a VA examination in connection with his current 
claims for service connection for uveitis, neurosarcoidosis, 
and anemia.  If it is established that the veteran was 
exposed to asbestos and/or tetrachloride in service, the RO 
should provide the veteran with a VA examination to determine 
whether the veteran's current uveitis, neurosarcoidosis, and 
anemia are related to such exposure.   

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should send the veteran a 
VCAA letter in connection with his 
claims for service connection for 
uveitis, neurosarcoidosis, and anemia.  
The letter should inform him of the 
information and evidence that is 
necessary to substantiate the claims; 
(2) inform him about the information 
and evidence that VA will seek to 
provide; (3) inform him about the 
information and evidence he is expected 
to provide; and (4) ask him to provide 
any evidence in his possession that 
pertains to the claim.  The letter 
should also include an explanation as 
to the information or evidence needed 
to establish a disability rating and an 
effective date, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. 
App. Mar. 3, 2006).  

2.  The RO should request that the 
veteran provide the names and addresses 
of any and all health care providers 
who have provided treatment for his 
uveitis, neurosarcoidosis, and anemia.  
After acquiring this information and 
obtaining any necessary authorization, 
the RO should obtain and associate 
these records with the claims file.  A 
specific request should be made for VA 
medical records as well as for 
treatment records from the Courage 
Center, Abbott Hospital, Dr. Troutman, 
Dr. Atkinson, Dr. Excela, and Dr. 
Levage.  

3.  The RO should obtain and associate 
with the claims file the records upon 
which the Social Security 
Administration (SSA) based its decision 
to award benefits to the veteran.  If 
the search for such records has 
negative results, the claims file must 
be properly documented as to the 
unavailability of these records.

4.  The RO should obtain and associate 
with the claims file the veteran's 
employment records from Excel Energy, 
formerly know as NSP, including 
physical examination reports.

5.  The RO should again review the 
provisions of DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 
1988), as well as VA Adjudication 
Procedure Manual M21-1, Part III, para 
5.13 and M21-1, Part VI, para. 7.21 in 
order to determine if the veteran's 
claim for service connection for an 
asbestos-related disease has been 
properly developed.  The RO should 
undertake any additional verification 
of the veteran's in-service claimed 
occupational exposure to asbestos 
aboard naval ships, including the USS 
Belle Grove, by contacting the 
following office:

Naval Sea Systems Command (SEA 00D)
Congressional and Public Affairs Office
1333 Isaac Hull Avenue SE
Washington Navy Yard, DC  20376
POC:  Ms. Patricia Dolan

6.  If in-service exposure to asbestos 
and/or tetrachloride is verified, the 
veteran should be afforded a VA 
examination to determine the nature and 
etiology of his uveitis, 
neurosarcoidosis, and anemia.  Any and 
all studies, tests, and evaluations 
deemed necessary by the examiner should 
be performed.  The examiner is requested 
to review all pertinent records 
associated with the claims file and to 
comment as to whether it is at least as 
likely as not that the veteran's 
uveitis, neurosarcoidosis, and/or anemia 
is causally or etiologically related to 
his verified in-service exposure to 
asbestos and/or tetrachloride or is 
otherwise related to his military 
service.

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2005), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




